DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1. Claim 1 is rejected under 35 U.S.C. 102a1 as being anticipated by AAPA (applicant admitted prior art).
With respect to claim 1 AAPA discloses a silencer for a clutch air booster (see figure 1 and 2 of the instant invention and the background section of the instant specification), comprising:
An exhaust retainer including a bottom portion forming a disk shape and seated on an upper side of an outlet body of the clutch air booster and a retainer hole formed in a center of the bottom portion (see element B);
A valve (30) seated on the exhaust retainer and configured to cover the retainer hole;
A valve housing (10) coupled to an outer side of the exhaust retainer and forming an inner space configured to accommodate the valve; and
A rubber cap (20) coupled to an outer side of the valve housing and configured to cover an upper side of the valve housing.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2. Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over AAPA in view of Ligman (US5500494).
With respect to claim 2 AAPA discloses the invention as claimed except wherein the valve comprises: an exhaust rod extending vertically from the lower plate (see element B a plate is shown) and being supported by the valve housing.
Ligman discloses an exhaust rod (26 in figure 2 ) passing through lower plate (44) and supported by the valve housing (see figures 1-6 the element is so supported being threadedly connected in a manner to be stabilized).
It would have been obvious to one of ordinary skill in the art to combine the teachings of Ligman to use an exhaust rod and surrounding exhaust treatment structure of a compressed air system with the compressed air system of the clutch booster system as taught by AAPA. 
The motivation for doing so would be to provide additional and controllable sound reduction.
With respect to claim 3 AAPA discloses the presence of a seat portion protruding and extending from a periphery of a hole associated with but not part of the exhaust retainer. It would have been obvious to so locate the seat portion as part of the exhaust retainer moving it from the valve housing as this would constitute only a rearranging of the functional elements while retaining their functions. 
AAPA as modified further discloses wherein the lower plate of the valve is seated on the seat portion (see the valve body 30 of AAPA).

A space in which air flows is formed between the upper disc and the lower disc (see space); and a calve hole is formed in the lower disc of the lower plate (that is to say that the passage which passes through the center is the valve hole, see also figures of AAPA regarding valve passages through the valve housing, these are known structures to allow for the passage of air to be muffled).
3. Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over AAPA in view of Ligman (US5500494) in view of Buckley (US7537084).
With respect to claim 5 AAPA as modified by Ligman discloses the invention as claimed except wherein the valve hole is not communicated with the retainer hole when the valve is seated on the exhaust retainer.
The provision of valve openings not being  in communication with the exhaust retainer is well known from check valve type exhaust valves, such as those taught by Buckley (see figures).
It would have been obvious to one of ordinary skill in the art to combine such a teaching with the valve structure of  AAPA as modified to prevent the backflow of exhausted gases when pressure is released.
With respect to claim 6 AAPA as modified by Ligman and Buckley further discloses wherein as penetration hole forming an air flow channel communicating with the upper side and a lower side of the valve is formed inside the exhaust rod (see structure of Buckley fir the penetration hole passing through the center of the valve structure which is analogous to the claimed rod).
With respect to claim 7 AAPA as modified by Ligman and Buckley further discloses wherein the valve comprises:

A lower circumferential portion extending downwardly from the upper and lower partition and coupled to the outer side of the exhaust retainer (105 of Buckley); and 
An upper circumference portion upwardly extending from the upper and lower partition (103 of Buckely).
4. claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over AAPA in view of Ligman (US5500494) in view of Buckley (US7537084) as applied to claim 7 above and in further view of Bushell (US20080208348) .
With respect to claim 8 AAPA as modified by Ligman and Buckley discloses the invention as claimed except for the provision of a return spring.
Return springs to bias the valve structure within a silencing member are well known as taught by element 10 of Bushell.
It would have been obvious to one of ordinary skill in the art to incorporate the teachings of the use of a spring as taught by Bushell to position the valve in the closed position when not subjected to higher pressures so as to reduce the amount of valve chatter sounds form the exhaust structure.
With respect to claim 9 AAPA as modified by Ligman, Buckley and Bushell further discloses wherein the valve comprises an upper plate (see Buckley valve structure) extending from an upper end portion of the exhaust rod and an upper spring (see spring of Bushell applicable to include in either position or to duplicate as is best able to position the valve) disposed between the upper and lower partition and the upper plate.
With respect to claim 10 as it regards the selection of the spring constants this would be analogous to selecting a single spring having the net spring constant difference, as such the selection of any number of springs would have been obvious to arrive at the desired response of the valve body.

With respect to claim 12 AAPA further discloses (see instant invention figures 1 and 2) wherein an exhaust hole is formed in a side circumference of the rubber cap.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Imfeld (US20170096919) discloses a damper assembly for combustion chamber; Sun (US10583548) discloses a silencing mechanism for a pneumatic tool; Sterling (US6668971) discloses a pneumativ hand tool exhaust muffler; Reynolds (US6622819) discloses a sound attenuator for pneumatic exhaust; DeVane (US4751980) discloses a sound attenuation system; Hedrick (US3719251) discloses a diffuser apparatus for hand tools Towne (US7631725) discloses an exhaust system; Ichikawa (US20060249328) discloses a muffler for motor vehicle; Schlussler (US20060213719) discloses a compressor muffler with check valve; Bristow (US20050067218) discloses a noise attenuator; and Hoffman (US4250916) discloses a check valve with damping device. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST M PHILLIPS whose telephone number is (571)272-9020.  The examiner can normally be reached on Monday-Friday from 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FORREST M PHILLIPS/               Examiner, Art Unit 2837